DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and 16-17) in the reply filed on 12/2/2020 is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to recite two alternative embodiments. 
The first (“continuous fiber”) embodiment appears to be:
“A fiber-reinforced polyamide resin base material comprising continuous reinforcing fibers…impregnated with a polyamide resin
The second (“discontinuous fiber”) embodiment appears to be:
“A fiber-reinforced polyamide resin base material comprising…a reinforcing fiber base material in which discontinuous reinforcing fibers are dispersed, impregnated with a polyamide resin…”
The wording of the second embodiment (designated “b” above) is confusing. In a first interpretation (which is more consistent with claim as written), there must be some “reinforcing fiber base material” in which discontinuous fibers are dispersed, and this “base material” (i.e., a matrix with dispersed discontinuous fibers) is impregnated with polyamide resin. In a second interpretation (more consistent with the description in the specification and instant examples), the second embodiment was intended to recite discontinuous fibers which are impregnated with a polyamide resin, such that the discontinuous fibers are dispersed in the polyamide resin (rather than in some other base material). Due to the multiple possible interpretations of the second embodiment, the scope of claim 1 (and claims which depend from claim 1) is unclear. For examination purposes, claim 1 has been interpreted as reciting a fiber-reinforced polyamide resin material comprising continuous fibers impregnated with a polyamide resin, or, a fiber-reinforced polyamide resin material comprising discontinuous fibers impregnated with (and dispersed in) a polyamide resin. 
Additionally, claim 6
Additionally, claim 11 refers to general formula (I). However, claim 11 depends from claim 1, which does not recite general formula I. Therefore the scope of claim 11 is unclear. It appears claim 11 should likely depend from claim 2 or claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Okubo et al (WO 2015/182693; English language equivalent US 2017/0190839 cited herein).
As to claim 1, Okubo discloses a polyamide resin comprising fillers [0050], and discloses glass fibers and carbon fibers as preferred fillers [0051]. Therefore, Okubo discloses a fiber-reinforced polyamide resin base material in which continuous or discontinuous reinforcing fibers are dispersed in (impregnated with) a polyamide resin. 
The polyamide resin of Okubo is terminally modified with a polyalkylene ether structure [0013-4] derived from a terminal modification agent of formula II [0018]. Okubo further teaches that the polyamide is obtained from an amino acid, lactam or diamine/dicarboxylic acid as a raw material [0021], and names several typical examples 
As to claim 2, Okubo teaches a terminal structure represented by a formula (I) [0014] which corresponds to instant formula (I) wherein instant X represents NH or N(CH3). Okubo teaches that the amount of terminal structure is most preferably 1.0% by mass or more and not more than 4.5% by mass [0029], which falls within the presently claimed range of 1-20% by mass.
As to claim 16, Okubo teaches molded articles [0060].

Claim(s) 1-3, 6-14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sudo et al (US 2018/0371166).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
As to claims 1-3, Sudo discloses a polyamide resin comprising fillers [0079], and discloses glass fibers and carbon fibers as preferred fillers [0080]. Therefore, Sudo discloses a fiber-reinforced polyamide resin base material in which continuous or discontinuous reinforcing fibers are dispersed in (impregnated with) a polyamide resin. 
The polyamide resin of Sudo is terminally modified with end structures (I) and (II) corresponding to instant formulas (I) and (II) in the same amounts presently recited in claims 1-3 [0012]. Sudo further teaches that the polyamide is obtained from an amino acid, lactam or diamine/dicarboxylic acid as a raw material [0016], and names several typical examples of such [0017]. Given that none of the examples of the raw materials named by Sudo in [0017] have structural units which are the same as the structural unit of formula (I), Sudo discloses a fiber reinforced material comprising a polyamide having an end group structural unit which is different from a repeating structural unit of the backbone of the polymer. Therefore, Sudo anticipates present claims 1-3.
The recitations of instant claim 6 are found in [0034] and [0037]. 
The recitations of instant claim 7 are found in [0042] and [0044].
The recitations of instant claim 8 are found in [0051].
The recitations of instant claim 9 are found in [0053].
The recitations of instant claim 10 are found in [0055].
The recitations of instant claims 11-14 are found in [0058, 0061, 0064, 0067].
Sudo teaches a molded article as recited in instant claim 16 in [0088].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al (WO 2015/182693; English language equivalent US 2017/0190839 cited herein).
As to claims 1, 2, 7-9, and 16, Okubo discloses a terminal modified polyamide resin (abstract) and molded articles formed therefrom [0060, 0117]. In particular, Okubo exemplifies a polyamide prepared from hexamethylene diamine, adipic acid and 2% by mass Jeffamine M1000 (see table 1, example 2). Jeffamine M1000 provides an end group structure according to instant formula (I), and has a structure which differs from a repeating structural unit of the backbone of the polymer. The polyamide of example 2 further has 63 mol/t carboxyl (COOH) groups (calculated based on 1 mmol/g = 907 mol/t) and 75 mol/t amino (NH2) groups, and therefore contains 138 mol/t total amino and carboxyl end groups (within a range of 50-150 mol/t recited in claim 7) and a ratio of amino/carboxyl end groups is 1.19 (within a range of 0.5-2.5 as recited in claim 7). The polyamide further has a relative viscosity of 2.10, which falls within the presently claimed range of 1.3 to 3.0 in claim 8, and a molecular weight of 34,300 g/mol, which falls within the range of instant claim 9.
Okubo’s exemplified polyamides do not include reinforcing fibers. However, Okubo teaches that any fillers commonly used as fillers for resins can be used to provide a molded article with improved strength, rigidity, heat resistance and dimensional stability. Okubo teaches glass fibers and carbon fibers as most preferred [0051]. (Okubo fails to explicitly teach continuous or discontinuous fibers, however, a fiber must be one of these two types.) It would have been obvious to the person having ordinary skill in the art, therefore, to have dispersed reinforcing glass or carbon fibers, as taught by Okubo, in the polyamide composition disclosed by Okubo in order to improve the strength, rigidity, heat resistance and dimensional stability of Okubo’s molded article, thereby arriving at a fiber reinforced polyamide resin base material as presently recited.
As to claim 10, Okubo fails to specifically teach the melt viscosity of the polyamide of example 2 measured under the presently claimed conditions. However, given that Okubo exemplifies a polyamide resin having the same structure as presently claimed, and having a molecular weight and relative viscosity within the presently claimed ranges, there is reasonable basis to conclude that the polyamide exemplified by Okubo has a melt viscosity (i.e., another measure of molecular weight) within the presently claimed range. Alternatively, Okubo teaches the desirability of a low melt viscosity in order to provide excellent processability [0019]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the material of modified Okubo having any desirably low melt viscosity, including within the presently claimed range of not more than 30 Pa.
As to claims 11-14, Okubo fails to specifically teach the retention of end structure, molecular weight, melt viscosity and weight reduction properties as recited in present claims 11-14. 
However, according to the specification as filed [0071-2], inclusion of a total of amino and carboxyl end groups in an amount not less than 50 mol/t suppresses a decrease in the molecular weight retention rate, and inclusion in an amount not more than 150 mol/t suppresses an increase in molecular weight during melt retention. Additionally, as the difference between amino and carboxyl end groups increases, polymerization during melt retention is less likely, resulting in decrease in molecular weight due to thermal decomposition and larger decreases in melt viscosity. Furthermore, an amino/carboxyl ratio of not less than 0.5 suppresses thermal decomposition of the structure of formula (I). 
As established in the rejection above, Okubo suggests a material comprising a polyamide having a total amino and carboxyl content within the presently claimed and described ranges, and having an amino/carboxyl ratio within the presently claimed and described ranges. Given that the end group contents/ratio of Okubo’s polyamide and the polyamide described in the instant specification are substantially similar, there is reasonable basis to conclude that the properties associated with amino and carboxyl content in the polyamide of Okubo and the polyamide described in the instant specification are substantially similar. There is reasonable basis to conclude, therefore, that Okubo suggests a material comprising a polyamide resin having a retention rate of formula (I), a molecular weight retention rate, a melt viscosity retention rate and weight . 

Claims 1, 4, 5, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 2014/0135441).
Sasaki teaches a reinforced polyamide resin comprising a polyamide resin and a filler, such as chopped strand glass fibers or carbon fibers [0021-23]. Sasaki exemplifies use of discontinuous glass fibers [0181, B1, B2, B3].
Sasaki teaches several suitable types of polyamide, including, e.g., polyamide 6 and polyamide 66 [0026]. Sasaki further teaches that an end-capping reagent can be added for molecular weight adjustment and hot water resistance improvement, and that monocarboxylic acids and monoamines are preferable [0034-5]. Sasaki names several examples of end-capping agents, including, e.g., benzoic acid [0037]. 
Sasaki fails to specifically name a polyamide resin having an end group structure which is different from a repeating structural unit of the polyamide backbone. However, the person having ordinary skill in the art would have been motivated to prepare the reinforced polyamide disclosed by Sasaki by selecting any known polyamide resin named by Sasaki in order to provide the desired properties associated with the known polyamide for the intended application. Furthermore, the person having ordinary skill in the art would have been motivated to add any end capping agent(s) from those named by Sasaki in order to obtain a polyamide having the desired molecular weight (and viscosity) for the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a reinforced polyamide resin 2- groups) constituting the backbone of the polymer.
As to claim 4, Sasaki suggests a material according to claim 1, as set forth above. Sasaki exemplifies use of glass fibers having a length of 3 mm [0181, B1], which falls within the presently claimed range. Sasaki fails to specifically teach that the length is a “number average” length. However, given that the type of average is not specified, it would have been obvious to the person having ordinary skill in the art to have utilized fibers having an average length of 3 mm, determined according to any appropriate type of average, including number average.
As to claim 5, Sasaki suggests a material according to claim 1, as set forth above. Sasaki further names carbon fibers as a preferred type of filler [0047]. Sasaki fails to specifically teach an amount of filler “by volume.” However, Sasaki teaches that the amount of filler based on 100 parts by mass of polyamide resin is not particularly limited, but is preferably 1-300 parts by mass [0065]. It would have been obvious to the person having ordinary skill in the art to have prepared a fiber reinforced polyamide material, as suggested by Sasaki, by selecting any appropriate amount of filler within Sasaki’s disclosed range, including an amount which corresponds to an amount by volume within the presently claimed range.
As to claim 8, Sasaki suggests a material according to claim 1, as set forth above. Sasaki further teaches that the molecular weight of the polyamide is preferably expressed as a relative viscosity of 1.8-3.2 (98% sulfuric acid) [0045], which substantially overlaps the presently claimed range of 1.3 to 3.0. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 9, Sasaki suggests a material according to claim 8, as set forth above. Sasaki fails to teach a molecular weight in terms of a weight average measured by GPC. However, given the substantial overlap between the relative viscosity ranges disclosed by Sasaki and presently claimed, and further given the correlation between viscosity and molecular weight, there is reasonable basis to conclude that the viscosity range disclosed by Sasaki corresponds to molecular weights within the presently claimed range. Sasaki teaches that the molecular weight range is selected to provide stable moldability and mechanical property improvement [0045]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the fiber reinforced polyamide of Sasaki by selecting any appropriate viscosity for the polyamide within Sasaki’s disclosed range, including a viscosity corresponding to a molecular weight within the presently claimed range, in order to obtain the desired balance between stable moldability and mechanical property improvement. 
As to claim 10, Sasaki suggests a material according to claim 8, as set forth above. Sasaki fails to teach a molecular weight in terms of melt viscosity. However, given the substantial overlap between the relative viscosity ranges disclosed by Sasaki and presently claimed, and further given the correlation between viscosity and 
As to claim 16, Sasaki suggests a material according to claim 1, as set forth above. Sasaki further discloses a molded article obtained from the material [0115-7].

Claims 1, 4, 7, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al (US 2014/0127521) in view of Cao et al (US 2010/0267923).
As to claims 1, 4, 16 and 17, Ishibashi discloses a composite molded article comprising a fiber reinforced thermoplastic resin (preform a) and a molded article containing a thermoplastic resin (preform b) at least partly bonded to each other (abstract). 
In particular, Ishibashi discloses a preform (a) which contains reinforcing fibers arranged to be extended between arbitrary two end parts of the preformed [0018-20, 0025] (i.e., aligned in one direction). The preform can be prepared by impregnating a thermoplastic resin into, for example, a continuous fiber base material [0045]. 
With regard to the thermoplastic material, Ishibashi teaches that the thermoplastic resin utilized to form the preforms can be a polyamide [0036], including polyamide from aliphatic diamines and aromatic dicarboxylic acids [0048]. However, Ishibashi is silent with regard to an end modification of the polyamide. 
Cao teaches that semi-aromatic polyamide has improved thermal resistance and mechanical property due to the aromatic ring in the main chain [0005], and teaches a method for preparing the polyamide with low waste-water discharge and which ensures a mole ratio balance between dicarboxylic acid and diamine monomer [0015]. Cao teaches utilizing an end-capping agent [0024], and names several suitable examples in [0026]. Cao teaches that when the amount of end capping agent is too high, molecular weight of the polymer becomes overly low, and when the amount of agent is too low, the molecular weight may become overly high or the active end group content of the polymer is overly high [0026]. Cao exemplifies polyamide from terephthalic acid, decamethylene diamine and benzoic acid [0049]. Such a polyamide has, at an end group, a structural unit derived from benzoic acid. A structural unit derived from benzoic acid (i.e., benzene ring) is different from a repeating structural unit (i.e., -(CH2)10-) constituting the backbone of the polymer. 
In view of Cao’s teaching that fiberglass or carbon fiber can be added for reinforcement [0031], one having ordinary skill in the art would have recognized that Cao’s polyamide would be suitable for preparation of fiber reinforced polyamide articles. The person having ordinary skill in the art would have been motivated to prepare a fiber-reinforced polyamide article utilizing a polyamide according to Cao as the polyamide in order to provide improved properties associated with an aromatic ring (e.g., mechanical, 
As to claim 7, modified Ishibashi suggests a material according to claim 1, as set forth above. Cao further teaches that the carboxyl end group content is 15-80 mol/t and amino end group content is 15-80 mol/t [0030]. Cao exemplifies polyamides wherein the total of amino and carboxyl end groups ranges from 78-89 mol/t (see Table 1, embodiments 1-4), which falls within the presently claimed range of 50-150 mol/t, and wherein the ratio between amino and carboxyl end groups ranges from 0.8 to 1.1, which falls within the presently recited range of 0.5 to 2.5. 
As to claims 12-14, modified Ishibashi suggests a material according to claim 7, as set forth above. Cao fails to specifically teach the retention of molecular weight, melt viscosity and weight reduction properties as recited in present claims 12-14. 
However, according to the specification as filed [0071-2], inclusion of a total of amino and carboxyl end groups in an amount not less than 50 mol/t suppresses a decrease in the molecular weight retention rate, and inclusion in an amount not more than 150 mol/t suppresses an increase in molecular weight during melt retention. Additionally, as the difference between amino and carboxyl end groups increases, polymerization during melt retention is less likely, resulting in decrease in molecular weight due to thermal decomposition and larger decreases in melt viscosity.
As established in the rejection of claim 7 above, modified Ishibashi suggests a material comprising a polyamide (according to Cao) having a total amino and carboxyl content within the presently claimed and described ranges, and having an amino/carboxyl ratio within the presently claimed and described ranges. Given that the end group contents/ratio of Cao’s polyamide and the polyamide described in the instant specification are substantially similar, there is reasonable basis to conclude that the properties associated with amino and carboxyl content in the polyamide of Cao and the polyamide described in the instant specification are substantially similar. There is reasonable basis to conclude, therefore, that modified Ishibashi suggests a material comprising a polyamide resin having a molecular weight retention rate, melt viscosity retention rate and weight reduction rate which are substantially similar to the desired rates described in the instant specification (i.e., within the presently claimed ranges). 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al (US 5254668) in view of Feng et al (Surface modification of recycled carbon fiber and its reinforcement effect on nylon 6 composites: Mechanical properties, morphology and crystallization behaviors, Current Applied Physics 13 (2013) 2038 – 2050). 
As to claims 1 and 2, Dominguez discloses amide copolymers containing ether linkages (col 1, lines 5-11). Dominguez teaches that there is a need for new polyamides having a lower modulus but which retain the beneficial properties of the original polyamide, i.e., nylon-6 (col 5, lines 49-68). To that end, Dominguez discloses an amidoamine of the formula: 

    PNG
    media_image1.png
    60
    299
    media_image1.png
    Greyscale
(col 6), and exemplifies incorporation of polyether monoamine into nylon-6 by reaction of 950 g of caprolactam with 50 grams of Jeffamine M-1000. See col 14, Table VII, example 27. 
Such a polyamide has repeating structural units derived from caprolactam in the backbone, and a differing end group structural unit derived from M-1000 (see col 15), which has a structure according to instant formula (I) where instant X is –NH-, instant R1 is C2 or C3 divalent hydrocarbon and instant R2 is C1 monovalent hydrocarbon, and instant m is ~20. The M-1000 end group unit is contained in an amount of ~5% by mass (i.e., 50/(50+950)), which falls within the presently claimed range of 1-20% by mass. 
Dominguez fails to teach impregnating fibers with the polyamide material.
Feng discloses carbon fiber as a reinforcement material for nylon-6 (abstract), and teaches that carbon-fiber reinforced thermoplastics have reduced coefficient of thermal expansion, lower mold shrinkage, increased thermal conductivity, improved creep resistance, superior wear resistance and outstanding toughness (p 2038, left column). Feng teaches that dispersion of carbon fibers in nylon 6 matrix provided a significant reinforcement effect, and that crystallization rate and nucleation density of the matrix were improved remarkably, which is advantageous for enhancement of mechanical properties, heat resistance and processability (conclusion). In light of Feng, the person having ordinary skill in the art would have been motivated to disperse carbon fibers in nylon-6 matrix in order to improve the mechanical and thermal properties described by Feng. It would have been obvious to the person having ordinary skill in the art, therefore, to have dispersed carbon fibers, as described by Feng, in the modified 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RACHEL KAHN/Primary Examiner, Art Unit 1766